                                                                  1

                                                                  2

                                                                  3

                                                                  4                                  UNITED STATES DISTRICT COURT
                                                                  5                               NORTHERN DISTRICT OF CALIFORNIA
                                                                  6
                                                                                                                         Case No.: 17-cv-3961-YGR
                                                                  7   CIARA NEWTON,
                                                                                                                         ORDER:
                                                                  8                Plaintiff,                            (1) DENYING DEFENDANT’S RENEWED
                                                                                                                         MOTION FOR JUDGMENT AS A MATTER OF
                                                                  9          vs.                                         LAW, FOR A NEW TRIAL, FOR REMITTITUR,
                                                                                                                         OR TO ALTER OR AMEND THE JUDGMENT
                                                                 10
                                                                      EQUILON ENTERPRISES, LLC DBA SHELL OIL
                                                                                                                         (2) DENYING PLAINTIFF’S MOTION FOR
                                                                 11   PRODUCTS US,                                       REVIEW OF TAXATION OF COSTS
                                                                                    Defendant.
                               Northern District of California




                                                                 12                                                      (3) GRANTING IN PART PLAINTIFF’S MOTION
United States District Court




                                                                                                                         FOR ATTORNEYS’ FEES
                                                                 13
                                                                                                                         Dkt. Nos. 292, 304, 332
                                                                 14

                                                                 15          On December 19, 2018, the jury returned a unanimous verdict in favor of defendant Equilon
                                                                 16   Enterprises LLC (“Equilon”), on plaintiff Ciara Newton’s claims for discrimination, Fair
                                                                 17   Employment and Housing Act (“FEHA”) retaliation, and whistleblower retaliation under California
                                                                 18   Labor Code section 1102.5, and in favor of plaintiff on her claims for harassment based upon gender
                                                                 19   and failure to prevent harassment. (Dkt. No. 248.) After phase two of their deliberations, on
                                                                 20   December 20, 2018, the jury returned a verdict awarding plaintiff $475,000 for past and future
                                                                 21   mental suffering and emotional distress, but found that plaintiff had not established knowledge,
                                                                 22   authorization, or ratification as a predicate for punitive damages. (Dkt. No. 253.)
                                                                 23          Presently pending before the Court are the following motions: defendant’s Renewed Motion
                                                                 24   for Judgment as a Matter of Law, for a New Trial, for Remittitur, or to Alter or Amend the Judgment
                                                                 25   (Dkt. No. 304); plaintiff Ciara Newton’s Motion for Attorneys’ Fees (Dkt. No. 292); and plaintiff’s

                                                                 26   Motion for Review of Taxation of Costs (Dkt. No. 332). Having fully considered the papers filed in

                                                                 27   support of and in opposition thereto, and for the reasons stated herein, the Court ORDERS that:

                                                                 28
                                                                  1          The renewed motion for judgment as a matter of law, or in the alternative for a new trial, for
                                                                  2   remittitur, or to alter or amend the judgment is DENIED.
                                                                  3          The motion for attorneys’ fees is GRANTED IN PART and plaintiff is awarded reasonable
                                                                  4   attorneys’ fees in the amount of $841,543.73 and costs not otherwise awarded on her costs bill in the
                                                                  5   amount of $20,389.04.
                                                                  6          The motion for a review of taxation of costs is GRANTED IN PART, and plaintiff is awarded
                                                                  7   $7,406.34 for trial transcripts and $5,885.63 for videotaped depositions previously disallowed by the
                                                                  8   Clerk on her costs bill.
                                                                  9        DEFENDANT’S RENEWED MOTION FOR JUDGMENT AS A MATTER OF LAW,
                                                                               OR IN THE ALTERNATIVE FOR A NEW TRIAL, FOR REMITTITUR,
                                                                 10                      OR TO ALTER OR AMEND THE JUDGMENT
                                                                 11          By its motion, defendant seeks an Order: (a) entering of judgment in Equilon’s favor
                                                                 12   plaintiff’s First Cause of action for sexual harassment and Fourth Cause of Action for failure to
                               Northern District of California




                                                                 13   prevent harassment; (b) a new trial on plaintiff’s First and Fourth Causes of Action; (c) a remittitur
United States District Court




                                                                 14   of damages awarded by the jury to a sum of no more than $25,000; or (d) an amendment of the
                                                                 15   judgment to reduce the damages herein to no more than $25,000. Defendant seeks this relief on the
                                                                 16   grounds that: (1) a reasonable jury would not have a legally sufficient evidentiary basis to find in
                                                                 17   favor plaintiff on her First or Fourth Causes of Action, or to award the damages that were awarded;
                                                                 18   (2) the liability verdict was the result of prejudicially erroneous jury instructions; (3) the damages
                                                                 19   verdict was the result of erroneous instructions; (4) the damages verdict was the result of plaintiff’s
                                                                 20   counsel’s prejudicial misconduct, and/or passion and prejudice; and (5) the damages were excessive
                                                                 21   and against the clear weight of the evidence.
                                                                 22   I.     APPLICABLE STANDARDS
                                                                 23          In order to grant a motion for new trial under Rule 59, the trial court must find that “the

                                                                 24   verdict is contrary to the clear weight of the evidence, is based upon false or perjurious evidence, or

                                                                 25   to prevent a miscarriage of justice.” Passantino v. Johnson & Johnson Consumer Prods., 212 F.3d

                                                                 26   493, 510 n. 15 (9th Cir. 2000). “Upon the Rule 59 motion of the party against whom a verdict has

                                                                 27   been returned, the district court has the duty . . . to weigh the evidence as [the court] saw it, and to set

                                                                 28   aside the verdict of the jury, even though supported by substantial evidence, where, in [the court’s]



                                                                                                                           2
                                                                  1   conscientious opinion, the verdict is contrary to the clear weight of the evidence.” Molski v. M.J.
                                                                  2   Cable, Inc., 481 F.3d 724, 729 (9th Cir. 2007) (internal quotation omitted). Thus, in connection with
                                                                  3   a motion for new trial, “[t]he judge can weigh the evidence and assess the credibility of witnesses,
                                                                  4   and need not view the evidence from the perspective most favorable to the prevailing party.” Landes
                                                                  5   Constr., Co., Inc. v. Royal Bank of Canada, 833 F.2d 1365, 1371–72 (9th Cir. 1987) (quoting 11
                                                                  6   Wright & Miller, Fed. Prac. & Proc. § 2806, at 48–49). While there is no set formula, the Ninth
                                                                  7   Circuit has held that the Court should grant the motion for new trial “[i]f, having given full respect to
                                                                  8   the jury’s findings, the judge on the entire evidence is left with the definite and firm conviction that a
                                                                  9   mistake has been committed.” Id.; see also O2 Micro Int’l Ltd. v. Monolithic Power Sys., Inc., 420
                                                                 10   F. Supp. 2d 1070, 1075 (N.D. Cal. 2006) aff’d, 221 F. App’x 996 (Fed. Cir. 2007) (same). Where
                                                                 11   multiple theories could support the verdict, sufficient evidence as to any of one of them will defeat a
                                                                 12   motion for new trial. See McCord v. Maguire, 873 F.2d 1271, 1273–74 (9th Cir.), opinion amended
                               Northern District of California




                                                                 13   on denial of reh’g, 885 F.2d 650 (9th Cir. 1989) (“When a general verdict may have rested on factual
United States District Court




                                                                 14   allegations unsupported by substantial evidence, we will uphold the verdict if the evidence is

                                                                 15   sufficient with respect to any of the allegations.”); Weaving v. City of Hillsboro, 763 F.3d 1106, 1121

                                                                 16   (9th Cir. 2014) (same); S.E.C. v. Todd, 642 F.3d 1207, 1213 n.1 (9th Cir. 2011) (on motion for new

                                                                 17   trial, where four independent factual bases supported the jury verdict, reviewing sufficiency of

                                                                 18   evidence for all four bases not necessary).

                                                                 19          Similarly, a court must “allow substantial deference to a jury’s finding of the appropriate

                                                                 20   amount of damages” and “must uphold the jury’s finding unless the amount is grossly excessive or

                                                                 21   monstrous, clearly not supported by the evidence, or based only on speculation or guesswork.” Del

                                                                 22   Monte Dunes at Monterey, Ltd. v. City of Monterey, 95 F.3d 1422, 1435 (9th Cir. 1996).

                                                                 23          A more stringent standard applies to a motion for judgment as a matter of law after a verdict

                                                                 24   pursuant to Rule 50(b). In reviewing a renewed motion for judgment as a matter of law under Rule

                                                                 25   50(b), the court must view the evidence in the light most favorable to the non-moving party and draw

                                                                 26   all reasonable inferences in its favor. Josephs v. Pacific Bell, 443 F.3d 1050, 1062 (9th Cir. 2006).

                                                                 27   “The test applied is whether the evidence permits only one reasonable conclusion, and that

                                                                 28   conclusion is contrary to the jury’s verdict.” Id. “A jury’s verdict must be upheld if it is supported



                                                                                                                          3
                                                                  1   by substantial evidence.” Johnson v. Paradise Valley Unified Sch. Dist., 251 F.3d 1222, 1227 (9th
                                                                  2   Cir. 2001) (emphasis supplied) (further explaining that “[s]ubstantial evidence is evidence adequate
                                                                  3   to support the jury’s conclusion, even if it is also possible to draw a contrary conclusion from the
                                                                  4   same evidence”). The court may not weigh evidence or order a result it finds more reasonable if
                                                                  5   substantial evidence supports the jury verdict. Mosesian v. Peat, Marwick, Mitchell & Co., 727 F.2d
                                                                  6   873, 877 (9th Cir. 1984). While the court should review the record as a whole, “it must disregard all
                                                                  7   evidence favorable to the moving party that the jury is not required to believe.” Reeves v. Sanderson
                                                                  8   Plumbing Prods., Inc., 530 U.S. 133, 151 (2000). A motion under Rule 50(b) cannot be granted
                                                                  9   unless “the evidence permits a reasonable jury to reach only one conclusion . . . and that conclusion
                                                                 10   is contrary to the jury’s verdict.” Martin v. California Dep’t of Veterans Affairs, 560 F.3d 1042,
                                                                 11   1046 (9th Cir. 2009) (internal citations and quotation marks omitted).
                                                                 12   II.      DISCUSSION
                               Northern District of California




                                                                 13            A.     Lack of Substantial Evidence of Harassment or Failure to
United States District Court




                                                                                      Prevent Harassment
                                                                 14
                                                                                      1.      Harassment on the Basis of Gender
                                                                 15
                                                                               Defendant argues that there was no substantial evidence to support the jury’s verdict on her
                                                                 16
                                                                      harassment claim because the evidence on which she relies largely was not gender-based or linked to
                                                                 17
                                                                      bias, and most events took place outside of the applicable statute of limitations period. Here,
                                                                 18
                                                                      plaintiff filed her complaint with the Department of Fair Employment and Housing on May 24, 2017,
                                                                 19
                                                                      and the statute of limitations is one year. Cal. Gov’t Code § 21960(d). Thus, defendants argue that
                                                                 20
                                                                      events occurring prior to May 24, 2016 cannot be considered to establish the gender harassment
                                                                 21
                                                                      claim.
                                                                 22
                                                                               An employer may be held liable for hostile environment harassment “created by one or more
                                                                 23
                                                                      supervisors with immediate authority over the plaintiff.” Davis v. Team Elec. Co., 520 F.3d 1080,
                                                                 24
                                                                      1096 (9th Cir. 2008); see also State Dept. of Health Services v. Sup. Ct. (McGinnis), 31 Cal.4th
                                                                 25
                                                                      1026, 1041 (2003) (“by implication the FEHA makes the employer strictly liable for harassment by a
                                                                 26
                                                                      supervisor.”). Where a defendant’s “supervisors played a significant role in creating the
                                                                 27
                                                                      environment, making it clear to [the plaintiff] on more than one occasion that women were not
                                                                 28
                                                                      welcome on the work site,” a reasonable jury can find the defendant liable for harassment. Id.


                                                                                                                         4
                                                                  1           Under the continuing violations doctrine, “an employer is liable for actions that take place
                                                                  2   outside the limitations period if these actions are sufficiently linked to unlawful conduct that
                                                                  3   occurred within the limitations period.” Yanowitz v. L’Oreal USA, Inc., 36 Cal.4th 1028, 1056
                                                                  4   (2005). A continuing violation may be established by a series of related acts against a single
                                                                  5   individual. Morgan v. Regents of the Univ. of Cal., 88 Cal.App.4th 52, 64 (2000).1 The continuing
                                                                  6   violation doctrine applies when an employer’s unlawful acts are: (1) sufficiently similar in kind; (2)
                                                                  7   have occurred with reasonable frequency; and (3) have not acquired a degree of permanence.
                                                                  8   Richards v. CH2M Hill, Inc., 26 Cal.4th 798, 823 (2001). “Cases alleging a hostile work
                                                                  9   environment due to racial or sexual harassment are often found to come within the continuing
                                                                 10   violations framework” since a hostile environment claim, by its nature, often concerns an ongoing
                                                                 11   course of conduct rather than a single, discrete act. Morgan, 88 Cal.App.4th at 65; see, e.g., Sanders
                                                                 12   v. Dania Inc., No. CV-01-33-HU, 2001 WL 34736295, at *20 (D. Or. Dec. 6, 2001) (finding
                               Northern District of California




                                                                 13   sufficient evidence of a continuing violation where “most of the ten incidents expressly involve a
United States District Court




                                                                 14   common type of discrimination: . . . racial harassment . . . [and] different supervisors perpetuated or

                                                                 15   condoned the acts at different times . . . [indicating that the incidents] are not isolated, sporadic, or

                                                                 16   discrete.”).

                                                                 17           The jury heard substantial evidence from which it could conclude that conduct by Jeffrey

                                                                 18   Fischer that occurred prior to May 24, 2016, was sufficiently linked to his and others’ conduct within

                                                                 19   the limitations period. Prior to May 24, 2016, Fischer stated that “women don’t last long” in the Op-

                                                                 20   Cen department where plaintiff was assigned. (Trial Tr. Vol 2 at 401.) He challenged the reasons

                                                                 21   for plaintiff’s hiring, stating “who would hire you,” “you must have put on a good show,” and

                                                                 22   “things would have been different if he did the hiring.” (Trial Tr. Vol. 2 at 10-20.) Fischer told

                                                                 23   plaintiff she was not “mechanically inclined,” even though she passed the same mechanical aptitude

                                                                 24   test that all operators had to take in order to be hired. (Trial Tr. Vol. 3 at 431-32.) Fischer also told

                                                                 25
                                                                              1
                                                                 26            Defendant cites Morgan for the proposition that the conduct at issue for purposes of a
                                                                      continuing violation must also be committed by the same individual. Defendant misreads Morgan,
                                                                 27   which held that continuing violations may be shown in a number of ways, but under the
                                                                      circumstances, each of the decisions not to rehire plaintiff, made by different decisionmakers with no
                                                                 28   apparent connection between them, had a degree of permanence which should have put him on
                                                                      notice that he must assert his rights. Morgan, 88 Cal. App. 4th at 67.

                                                                                                                           5
                                                                  1   her she could not be assigned to a team because they “already had a girl” referring to a male
                                                                  2   employee he said was “basically a girl . . . [because he] bitches all the time.” (Trial Tr. Vol. 2 at
                                                                  3   398.) Fischer repeatedly told plaintiff that “women don’t make it” and “women don’t last long” in
                                                                  4   his department. (Trial Tr. Vol. 2 at 401.)
                                                                  5          After that May 24, 2016, plaintiff testified that on May 27, 2016, Fischer “asked to see my
                                                                  6   checklist and he told me that I wasn’t qualified, and he took a whiteout and whited out all of the
                                                                  7   guy[s’] signatures who had signed off on my list,” even though the same signatures were accepted on
                                                                  8   her male co-workers’ checklists. (Trial Tr. Vol. 3 at 442.)2
                                                                  9          With respect to other supervisors, plaintiff testified that, after May 24, 2016, Cameron
                                                                 10   Curran, repeatedly asked her if she was scared, if she was sure she wanted to work at the refinery,
                                                                 11   and whether her husband thought it strange or was bothered by her working there. (Trial Tr. Vol. 3 at
                                                                 12   450-452.) On August 29, 2016, plaintiff testified that her then-supervisor Richard Metcalf held a
                               Northern District of California




                                                                 13   daily team safety meeting in which the topic of the conversation was “train your wives so they don’t
United States District Court




                                                                 14   panic because they don’t know how to react in the case of an emergency.” (Trial Tr. Vol. 3 at 508.)

                                                                 15   Plaintiff perceived the conversation as “being offensive because it was just a lot of categorizing that

                                                                 16   women were not able to react under pressure.” (Trial Tr. Vol. 3 at 508.)

                                                                 17          Also on the morning of August 29, 2016, plaintiff found the “stay home” sticker3 left on her

                                                                 18   desk, just before that morning safety meeting. Some of plaintiff’s male co-workers wore the sticker

                                                                 19   on their hardhats. (Trial Tr. Vol. 1 at 138-139; Vol. 5 at 870.) After being told about the sticker by

                                                                 20   another supervisor, later that day Metcalf called plaintiff into his office and asked if plaintiff found

                                                                 21

                                                                 22

                                                                 23          2
                                                                                Plaintiff testified that the white out incident took place on “Friday, May 27, 2016.” (Trial
                                                                      Tr. Vol. 3 at 443.) Plaintiff testified, with a 2016 calendar in front of her, that she recalled the exact
                                                                 24   date the incident occurred because it was “the weekend before the Memorial Day weekend” and she
                                                                      had arranged to take Saturday off for a wedding. (Id.) Defendant argues that plaintiff’s testimony
                                                                 25   actually must have meant one week earlier (i.e., May 20, 2016), since Memorial Day fell on May 30,
                                                                      2016, and the “weekend before Memorial Day weekend” would have been May 21-22, 2016. The
                                                                 26
                                                                      checklist itself shows a “complete” signature date of May 23, 2016. (Tr. Exh 15.) Whiting out the
                                                                 27   date a week before it was written seems exceedingly unlikely. Leaving aside the convoluted logic of
                                                                      defendant’s argument, the jury was charged with determining whether this incident was within the
                                                                 28   time period.
                                                                             3
                                                                                 The sticker read “If your pussy hurts, just stay home” with a picture of a cat. (Tr. Exh 1.)

                                                                                                                          6
                                                                  1   the sticker offensive, to which she said “yeah.” (Trial Tr. Vol. 3 at 506.) Plaintiff testified that
                                                                  2   Metcalf then asked her “are you easily offended” and said he:
                                                                  3          needed to know because I’m going to have to talk to these guys about changing
                                                                             the way they talk. They have been working on this team for so long and, if they
                                                                  4          need to change the way they talk, I’m going to have to let them know.
                                                                  5   (Trial Tr. Vol. 3 at 507.) Plaintiff responded that she was not easily offended and “just wanted to do
                                                                  6   my job and go home and not be . . . singled out.” (Id.)
                                                                  7          Ultimately, defendant’s motion rests not on a lack of substantial evidence, but on defendant’s
                                                                  8   own interpretation of that evidence. Defendant cites to testimony by employees Jose Navarro and
                                                                  9   Patrik Neuman that they never witnessed Fischer disparaging or treating plaintiff differently on
                                                                 10   account of her gender, while discounting that the jury also heard plaintiff’s testimony to the contrary.
                                                                 11   Similarly, defendant recounts trial testimony about various incidents solely to characterize them as
                                                                 12   “gender-neutral,” “managerial activity,” or “simply someone’s observation,” rather than evidence of
                               Northern District of California




                                                                 13   a hostile work environment. For instance, defendant’s witness, Jose Navarro, testified that “[t]he
United States District Court




                                                                 14   only thing I heard [Fischer] say [about women] was that typically women don’t last long in OpCen
                                                                 15   and that they tend to leave or [t]hey don’t make it in the department.” (Trial Tr. Vol. 5 at 857.)
                                                                 16   Defendant argues that this testimony did not mean Fischer did not want women in OpCen, or did not
                                                                 17   think women were capable of making it in the department, so it could not be evidence of bias against
                                                                 18   women. However, it is the jury’s purview to decide what the evidence means, whether it is credible,
                                                                 19   and how to weigh it.
                                                                 20          2.      Failure to Prevent Harassment
                                                                 21          Moreover, plaintiff presented substantial evidence to support the jury’s finding on failure to
                                                                 22   prevent harassment. “The most significant immediate measure an employer can take in response to a
                                                                 23   sexual harassment complaint is to launch a prompt investigation to determine whether the complaint
                                                                 24   is justified.” Swenson v. Potter, 271 F.3d 1184, 1193 (9th Cir. 2001). The investigation “can itself
                                                                 25   be a powerful factor in deterring future harassment . . . [since it] puts all employees on notice that
                                                                 26   [the employer] takes such allegations seriously and will not tolerate harassment in the workplace.”
                                                                 27   Id.
                                                                 28



                                                                                                                          7
                                                                  1          Here, the substantial evidence included Equilon’s failure to take reasonable steps to prevent
                                                                  2   harassment. In response to the “stay home” sticker incident, the jury heard evidence that Equilon
                                                                  3   failed to take any steps to investigate the sticker incident and discipline any employee for it and that
                                                                  4   Equilon failed to take reasonable steps to prevent harassment at the refinery. (Trial Tr. Vol. 1 at 71-
                                                                  5   74, Vol. 2 at 262, 329-30.) More than that, prior to the sticker incident plaintiff reported to her
                                                                  6   superiors that she felt she was being subjected to unfair, differential treatment. Specifically, on
                                                                  7   August 2, 2016, plaintiff met with Human Resources representative Christine Layne. Plaintiff
                                                                  8   explained in that meeting that Fischer had told her “women don’t make it” and “women don’t last
                                                                  9   long” in OpCen, that “you can’t go on that team because you’re a girl,” and constantly threatened to
                                                                 10   “walk her to the gate” (i.e. terminate her) like another female operator who had been walked to the
                                                                 11   gate in tears. (Trial Tr. Vol. 3 at 500.) Rather than let plaintiff say anything more about what had
                                                                 12   happened, plaintiff testified Christine Layne told her to “stop right there” and “think about what
                               Northern District of California




                                                                 13   you’re doing,” because “you are making some very serious accusations.” (Id. at 500-01.) Layne did
United States District Court




                                                                 14   nothing to follow up or investigate plaintiff’s concerns or the incidents with Fischer. (Trial Tr. Vol. 2

                                                                 15   at 327-30.) Plaintiff further testified that when she told her supervisor, Eric Perez, about these same

                                                                 16   incidents about a month before the August 2 meeting, Perez told her it was just hearsay unless she

                                                                 17   could get her male co-workers in her training group to corroborate her story. (Tr. Vol. 3 at 501-02.)

                                                                 18          Based upon Equilon’s failure to investigate plaintiff’s complaints of unfair treatment, failure

                                                                 19   to investigate the sticker incident, and the implicit message that the company put the onus on

                                                                 20   plaintiff to get her co-workers (who were also on probation at the time) to speak up against their

                                                                 21   superior rather than do any investigation itself. The jury had more than sufficient evidence to

                                                                 22   conclude that defendant “failed to take all reasonable steps to prevent harassment.”

                                                                 23          B. Erroneous Instructions On Liability Standard

                                                                 24                  1. Harassment Instruction

                                                                 25          Defendant next argues that the Court substantially and prejudicially deviated from the

                                                                 26   standard California Judicial Council-approved model Civil Jury Instruction on “Harassing Conduct”

                                                                 27   (CACI 2523) when it instructed the jury that:

                                                                 28          Harassing conduct may include, but is not limited to, any of the following:


                                                                                                                          8
                                                                                 a.    Verbal harassment, such as obscene, demeaning, derogatory, or
                                                                  1                    intimidating language;
                                                                                 b.    Visual harassment, such as offensive posters, objects, cartoons, or
                                                                  2                    drawings; or
                                                                                 c.    Other hostile or abusive social interactions
                                                                  3
                                                                      (Dkt. No. 238 at 8, emphasis supplied; see Trial Tr. Vol. 6 at 1117:17-25.) Defendant contends the
                                                                  4
                                                                      “other hostile or abusive social interactions” language misstates California law and creates an
                                                                  5
                                                                      inference that any unpleasant conduct can be used to establish harassment. Specifically, defendant
                                                                  6
                                                                      urges that the phrase “hostile social interactions” drawn from the California Supreme Court’s
                                                                  7
                                                                      decision in Roby v. McKesson Corp., 47 Cal.4th 686 (2009), was simply a summary label for the
                                                                  8
                                                                      more specific types of conduct encompassed by CACI 2523, not an additional category of behavior
                                                                  9
                                                                      to be included in the definition of harassing conduct. Defendant thus urges that the “other” category
                                                                 10
                                                                      was sufficiently vague as to invite the jury to attempt to fill the conceptual gap, and to sweep any
                                                                 11
                                                                      offensive conduct up into the “harassment” claim.
                                                                 12
                                                                             The CACI 2523 model instruction contemplates modifications to tailor the instruction to fit
                               Northern District of California




                                                                 13
United States District Court




                                                                      plaintiff’s theory of the case consistent with the case law. Thus, the model provides:
                                                                 14
                                                                             Harassing conduct may include, but is not limited to, [any of the following:]
                                                                 15
                                                                             [a. Verbal harassment, such as obscene language, demeaning comments, slurs,
                                                                 16          [or] threats [or] [describe other form of verbal harassment];] [or]
                                                                 17
                                                                             [b. Physical harassment, such as unwanted touching, assault, or physical
                                                                 18
                                                                             interference with normal work or movement;] [or]

                                                                 19          [c. Visual harassment, such as offensive posters, objects, cartoons, or drawings;]
                                                                             [or]
                                                                 20
                                                                             [d. Unwanted sexual advances;] [or]
                                                                 21
                                                                             [e. [Describe other form of harassment if appropriate, e.g., derogatory,
                                                                 22          unwanted, or offensive photographs, text messages, Internet postings].]
                                                                 23
                                                                      The Court modified CACI 2523 by deleting sections [b] and [d] which were not at issue in this case.4
                                                                 24
                                                                      Section [e] calls for an instruction describing the other forms of harassment specific to plaintiff’s
                                                                 25

                                                                 26

                                                                 27
                                                                             4
                                                                               The Court also modified section [a] by deleting “comments, slurs, [or] threats” and
                                                                 28   modifying “language” to include “intimidating” or “derogatory.” Defendant does not object to these
                                                                      modifications of the standard instruction.

                                                                                                                          9
                                                                  1   theory of the case. The Court thus instructed the jury that harassing conduct could include “other
                                                                  2   hostile or abusive social interactions.”
                                                                  3           As noted, the case law supporting the Court’s instruction comes from the California Supreme
                                                                  4   Court’s decision in Roby, supra, a case specifically cited in CACI 2523’s annotations. The Roby
                                                                  5   court held that evidence of harassment can include “bias that is expressed or communicated through
                                                                  6   interpersonal relations in the workplace,” “hostile social interactions,” and “abusive messages that
                                                                  7   create a hostile working environment.” Id. at 707-09. The court found that evidence of a supervisor
                                                                  8   engaging in daily “rude comments and behavior” toward plaintiff, “shunning” her during staff
                                                                  9   meetings, “belittling” her work, making demeaning comments, gestures, and facial expressions
                                                                 10   related to her disability, and reprimanding her in front of her coworkers was “sufficient to allow the
                                                                 11   jury to conclude that the hostility was pervasive and effectively changed the conditions of Roby’s
                                                                 12   employment.” Id. at 710 (citing Lyle v. Warner Brothers Television Productions, 38 Cal.4th 264,
                               Northern District of California




                                                                 13   278–279 (2006)); see also Pantoja v. Anton, 198 Cal.App.4th 87, 130 (2011) (finding that a trial
United States District Court




                                                                 14   court should have given additional jury instruction to “make clear that abusive language or behavior

                                                                 15   of many kinds, not only sexual innuendo or gender-related language, can create an actionable hostile

                                                                 16   working environment if motivated by gender bias”).5

                                                                 17           Contrary to defendant’s argument, CACI 2523 sections [a]-[c]—which focus on obscene

                                                                 18   language, slurs, threats, unwanted touching or physical assault, and offensive visual

                                                                 19   representations—do not capture the conduct discussed in Roby as “hostile social interactions.” Had

                                                                 20   the Court given only the instructions in sections [a]-[c], without further explanation of harassing

                                                                 21   conduct, it would have risked misleading the jury. Under similar circumstances, the California Court

                                                                 22   of Appeal reversed a defense judgment, finding that a jury instruction limited along the lines of

                                                                 23   sections [a]-[c] to be:

                                                                 24           5
                                                                                Further, the Roby decision affirmed that, while harassment and discrimination are treated as
                                                                 25   separate claims under FEHA such that “harassment is generally concerned with the message
                                                                      conveyed to an employee, and . . . the social environment of the workplace, whereas discrimination
                                                                 26   is concerned with explicit changes in the terms or conditions of employment[,]. . . . nothing in the
                                                                      FEHA requires that the evidence in a case be dedicated to one or the other claim but never to both.”
                                                                 27   Id. at 708, 710 (emphasis in original). Thus, the evidence defendant characterizes as nothing more
                                                                      than “gender-neutral management conduct,” such as “coaching” plaintiff by yelling at her about
                                                                 28   wearing safety goggles or whiting out signatures on a qualification checklist, nevertheless may be
                                                                      considered as part of the harassment analysis.

                                                                                                                        10
                                                                  1           misleading under the circumstances of this case. Without some form of
                                                                              clarification, the instruction could have caused the jury to draw the inference that
                                                                  2           harassing conduct or comments motivated by a gender-based discriminatory
                                                                              intent do not amount to an actionable hostile environment unless there is “sexual
                                                                  3           innuendos” or “gender-related language.” This inference would be incorrect
                                                                              because abusive conduct that is not facially sex specific can be grounds for a
                                                                  4           hostile environment sexual harassment claim if it is inflicted because of gender,
                                                                              i.e., if men and women are treated differently and the conduct is motivated by
                                                                  5           gender bias.
                                                                  6   Pantoja, 198 Cal.App.4th at 130. The court there held that the problem could have been corrected
                                                                  7   by instructing the jury that verbal abuse and hostility alone did not constitute actionable harassment
                                                                  8   but could be actionable “if motivated by gender bias.” Pantoja, 198 Cal.App.4th at 132 (emphasis in
                                                                  9   original).
                                                                 10           Here, the jury was instructed on the meaning of “harassing conduct” in the context of an

                                                                 11   instruction requiring them to find both that plaintiff was “subjected to unwanted harassing conduct

                                                                 12   because she was a woman” and that “the harassing conduct was severe or pervasive.” (Dkt. No. 238
                                                                      at 8.) Thus, the instruction on plaintiff’s harassment claim, considered in full, properly allowed the
                               Northern District of California




                                                                 13
United States District Court




                                                                 14   jury to consider hostile or abusive conduct not expressly sexual or gender-based on its face, while

                                                                 15   still cabining conduct motivated by gender bias.6

                                                                 16           Further, here, the jury heard evidence of supervisors engaging in conduct or making

                                                                 17   statements that were not expressly “obscene, demeaning, derogatory, or intimidating language” as

                                                                 18   stated in section [a] of CACI 2523, but that could nevertheless, under Roby, constitute harassing

                                                                 19   conduct if the jury found they were “rude,” “belittling,” or “hostile social interactions” that amounted

                                                                 20   to “bias . . . expressed or communicated through interpersonal relations in the workplace.” The

                                                                 21   instruction was properly tailored to the theory of harassment argued by plaintiff and supported by

                                                                 22   California law.7

                                                                 23
                                                                              6
                                                                 24             While defendant argues that the Court’s “other hostile or abusive social interactions”
                                                                      formulation was too vague, the Court would have risked too strongly emphasizing plaintiff’s theory
                                                                 25   of the case had it settled on a formulation more specific to the alleged harassment at issue in this
                                                                      case, such as conduct and language indicating plaintiff did not have the ability, qualifications, or
                                                                 26   temperament to perform her job on account of her gender. The more generic phrasing was consistent
                                                                      with the case law as well as fair and neutral to the parties.
                                                                 27           7
                                                                                In addition, given that evidence existed to support a finding of harassing conduct based
                                                                 28   upon verbal harassment (e.g., “women don’t make it,” “women don’t last long,” wives will panic and
                                                                      do not know how to react in an emergency, the team “already had a girl,” inquiring whether the
                                                                      supervisor “needed to” to the male employees about changing the way they talked at work if plaintiff

                                                                                                                          11
                                                                  1                  2. Failure to Investigate Instruction
                                                                  2          Defendant next argues that the Court’s “failure to investigate” instruction compounded the
                                                                  3   error in its harassment instruction. Defendant contends that the Court’s instruction, in connection
                                                                  4   with plaintiff’s gender discrimination and retaliation claims, that “[t]he lack of an investigation may
                                                                  5   be considered evidence that Ciara Newton’s gender was a substantial motivating reason for
                                                                  6   defendant’s decision to terminate her,” invited a false inference that failure to conduct an
                                                                  7   investigation could also establish plaintiff’s harassment or failure to prevent harassment claims.
                                                                  8          The “failure to investigate” instruction about which defendant complains was one portion of
                                                                  9   the instruction entitled “‘Substantial Motivating Reason’ For Purposes of Gender Discrimination
                                                                 10   (Second Claim) and FEHA Retaliation (Third Claim).” The full instruction stated:
                                                                 11                  As used in the instructions for the Second and Third Claims, a
                                                                                     “substantial motivating reason,” like a “substantial factor,” means a reason
                                                                 12                  that actually contributed to Ciara Newton’s termination. It must be more
                                                                                     than a remote or trivial reason. It does not have to be the only reason
                               Northern District of California




                                                                 13                  motivating the termination.
United States District Court




                                                                 14                  Even if the person or persons who made the ultimate decision to terminate
                                                                                     Ciara Newton did not hold any discriminatory or retaliatory intent, you
                                                                 15                  may still find that gender discrimination or retaliation was a “substantial
                                                                                     motivating reason” for defendant Equilon Enterprises, LLC dba Shell Oil
                                                                 16                  Products US’s decision to terminate Ciara Newton if she proves:
                                                                 17                  (a) gender discrimination or retaliation was a substantial motivating reason
                                                                                     for recommending her termination or providing information supporting
                                                                 18                  her termination; and
                                                                                     (b) the recommendation or information actually contributed to the
                                                                 19                  decision to terminate her.
                                                                 20                  The lack of an investigation may be considered evidence that Ciara
                                                                                     Newton’s gender was a substantial motivating reason for defendant’s
                                                                 21                  decision to terminate her.
                                                                 22   (Dkt. No. 238 at 12, emphasis supplied; see Trial Tr. Vol. 6 at 1122:12-1123:6.)

                                                                 23          The Court’s instruction on the Fourth Claim for failure to prevent harassment followed next

                                                                 24   in the order of the jury instructions provided. The instruction on the Fourth Claim was drawn

                                                                 25   directly from CACI 2527 and stated:

                                                                 26          //

                                                                 27          //

                                                                 28   was “easily offended”) and visual harassment (e.g., the “stay home” sticker), defendant has not
                                                                      shown that any error was prejudicial.

                                                                                                                         12
                                                                  1          To establish this claim, Ciara Newton must prove all of the following:
                                                                  2          1. That Ciara Newton was an employee of defendant;
                                                                             2. That Ciara Newton was subjected to harassment, discrimination, or retaliation
                                                                  3             in the course of her employment;
                                                                             3. That defendant failed to take all reasonable steps to prevent harassment,
                                                                  4             discrimination, or retaliation;
                                                                             4. That Ciara Newton was harmed; and
                                                                  5          5. That defendant’s failure to take all reasonable steps to prevent harassment,
                                                                                discrimination, or retaliation was a substantial factor in causing Ciara
                                                                  6             Newton’s harm.
                                                                  7          A “substantial factor” in causing harm is a factor that a reasonable person would
                                                                             consider to have contributed to the harm. It must be more than a remote or trivial
                                                                  8          factor. It does not have to be the only cause of the harm.
                                                                  9   (Dkt. No. 238 at 13; see Trial Tr. Vol. 6 at 1123:7-25.)8

                                                                 10          As indicated above, the “Substantial Motivating Reason” instruction repeatedly limited its

                                                                 11   applicability to the termination decision in the Second and Third Claims. Thus, Defendant’s

                                                                 12   argument that the jury would misunderstand the “Substantial Motivating Reason” instruction as
                                                                      applying not just to those termination claims but also to the Fourth Claim for failure to prevent
                               Northern District of California




                                                                 13
United States District Court




                                                                 14   harassment, defies logic. Indeed, the California Court of Appeal in Alamo v. Practice Mgmt. Info.

                                                                 15   Corp., 219 Cal. App. 4th 466 (2013) specifically noted that the instruction in CACI 2527 “should

                                                                 16   only be given after the appropriate instructions on the underlying claim for harassment . . . which

                                                                 17   separately describe the standard of causation” for the “subjected to harassment” element of this

                                                                 18   claim. Id. at 470. The argument also assumes that the jury did not follow the instructions it was

                                                                 19   given, an assumption the Court is unwilling to make. See Weeks v. Angelone, 528 U.S. 225, 234

                                                                 20   (2000) (“A jury is presumed to follow its instructions.”).

                                                                 21          Further, in recognizing that a claim under California Gov’t Code section 12940(k) for failure

                                                                 22   to prevent harassment is a separate claim from the harassment itself, the Ninth Circuit has held that

                                                                 23   “the duty to investigate is an affirmative obligation” under section 12940(k). Tritchler v. Cty. of

                                                                 24   Lake, 358 F.3d 1150, 1155 (9th Cir. 2004). Thus, even assuming the jury imported the notion that

                                                                 25
                                                                             8
                                                                                 Defendant cites to Bradley v. Dep’t of Corr. & Rehab., 158 Cal. App. 4th 1612, 1630
                                                                 26   (2008), as establishing the standard for a failure to prevent claim only requires “immediate, effective
                                                                      corrective action.” However, Bradley concerned the statutory provision regarding “failure to take
                                                                 27   prompt corrective action” under Cal. Gov’t Code section 12940(j)(1), an element for establishing
                                                                      employer liability on a claim of harassment by a non-supervisor, not the separate statutory violation
                                                                 28   of failing to take all reasonable steps necessary to prevent discrimination and harassment from
                                                                      occurring under section 12940(k).

                                                                                                                        13
                                                                  1   lack of an investigation was a failure to meet defendant’s obligation to take reasonable steps to
                                                                  2   prevent harassment for purposes of plaintiff’s Fourth Claim, the case law supports it. Id. at 1155.
                                                                  3          The Court finds no error in the Substantial Motivating Reason or Failure to Prevent
                                                                  4   instructions, and therefore no prejudice arising from them.
                                                                  5          C. Erroneous Instructions on Damages Standards
                                                                  6                  1. Instruction on Types of Damages
                                                                  7          Defendant next argues that the Court’s instructions on damages were ambiguous and
                                                                  8   confusing and resulted in clear error. Defendant contends the Court’s efforts to cure its initial
                                                                  9   erroneous instructions on a type of damages that was not recoverable only served to further confuse
                                                                 10   the jury. The Court disagrees.
                                                                 11          After extensive discussion, the parties and Court agreed to bifurcated deliberations on
                                                                 12   liability versus damages. (See Trial Tr. Vol. 3 at 621-627, 823-828.) In anticipation thereof, the
                               Northern District of California




                                                                 13   parties and Court discussed which instructions would be needed depending on the jury’s verdict as to
United States District Court




                                                                 14   liability. However, none anticipated which instructions would be eliminated if the jury found for

                                                                 15   plaintiff on the harassment and failure to prevent claim, but for the defense on the discrimination and

                                                                 16   retaliation claims. Accordingly, after the jury returned its verdict on liability in Phase I, the Court

                                                                 17   proceeded to instruct the jury orally on the various types of damages plaintiff could recover based

                                                                 18   upon the agreed-upon instructions. The jurors did not have a printed copy of these instructions at

                                                                 19   that time.9 Neither counsel interjected during the reading. As the Court began instructing the jury

                                                                 20   that plaintiff could recover past and future lost earnings and explaining the meaning of past lost

                                                                 21   earnings and future lost earnings (Trial Tr. Vol. 8 at 1249-50), it became apparent that the instruction

                                                                 22   was improper. Appropriately, defense counsel raised an objection. The objection was made after the

                                                                 23   Court finished reading the instructions aloud, and out of the presence of the jury, but before the

                                                                 24   parties made their closing arguments on damages.

                                                                 25          The Court then had a discussion with counsel outside of the presence of the jury and gave

                                                                 26   counsel an opportunity to research authority applicable to the circumstances. (Trial Tr. Vol. 8 at

                                                                 27
                                                                             9
                                                                               The Court prefaced the damages instructions with “now, I have more instructions for you.
                                                                 28   Because I didn’t know what your verdict was going to be, I don’t have [paper] copies for you, but I
                                                                      will send copies in. Okay?” (Trial Tr. Vol. 8 at 1248:12-14.)

                                                                                                                          14
                                                                  1   1255:17-1258:17.) The parties and Court agreed that the jury needed to be re-instructed that
                                                                  2   economic damages did not apply. (Id. at 1258:7-17.)10 The Court did so. The Court called the jury
                                                                  3   back to instruct them verbally that:
                                                                  4          In light of your decision, I have conferred with the lawyers and I am going to
                                                                             amend the instructions that I just gave you. First of all, because you only found
                                                                  5          on the harassment claim and the failure to prevent based upon question one, the
                                                                             only measure of damages that are actually recoverable are past and future mental
                                                                  6          suffering and emotional distress. So past lost earnings and future lost earnings are
                                                                             actually not recoverable given your findings. So my instructions relative to the
                                                                  7          emotional distress are the ones that apply here. I’m going to allow the attorneys
                                                                             to do their argument on that basis, and I will be back -- I’ll have more to say to
                                                                  8          you after they are done with their argument.
                                                                  9   (Id. at 1259:4-17.) With the appropriate instructions in mind, counsel made a second round of
                                                                 10   closing arguments on damages specifically. The Court then gave the jurors a printed copy of the

                                                                 11   corrected damages instructions and stated:

                                                                 12          The Court: Thank you. All right. Ladies and gentlemen, if the courtroom deputy
                                                                             will pass out these instructions, I just want to flip through them with you again so
                               Northern District of California




                                                                 13          that I don't have to – I’m not going to reread them to you omitting certain
United States District Court




                                                                             materials, but I do want you to flip through them with you.
                                                                 14
                                                                             (Documents handed to counsel and jury.)
                                                                 15
                                                                             The Court: All right. So you have your copy there. So as you can see, the
                                                                 16          introduction is -- to damages is the same about having acknowledged your
                                                                             decision to award damages and the attorneys’ arguments are not damages and the
                                                                 17          attorneys’ fees and expenses do not -- are not to be considered. There are still two
                                                                             legal theories, right, because you found on two claims, but the only available
                                                                 18          damages, as the attorneys have argued, are for emotional distress past and future.
                                                                             So everything I said about the economic damages, I’ve taken it out. It doesn’t
                                                                 19          apply. The avoidable consequences, which is the next page, still applies. And
                                                                             then I read you a full page about mitigation of damages. That all related to
                                                                 20          economics. You don’t see that in there because it doesn’t apply. All right?

                                                                 21
                                                                      (Id. at 1295:23-1296:19.) The jury responded physically that they understood in response to the
                                                                 22
                                                                      Court’s inquiry. The Court also provided the jury with a verdict form which allowed for the award
                                                                 23
                                                                      of damages for past and future mental suffering and emotional distress only. (Dkt. No. 253.)
                                                                 24

                                                                 25
                                                                             10
                                                                 26               After the Court provided corrected instructions and the parties concluded their closing
                                                                      arguments, plaintiff’s counsel indicated that she had found other case law allowing economic
                                                                 27   damages under these circumstances. However, the Court declined to consider any additional
                                                                      changes to the instructions at that point and informed plaintiff’s counsel that she would have to take
                                                                 28   it up in a post-trial motion. (Trial Tr. Vol. 8 at 1297:24-1298:9.) Plaintiff did not raise the issue
                                                                      post-trial.

                                                                                                                        15
                                                                  1           Defendant contends that the Court’s statements to the jury could not cure the initial error in
                                                                  2   providing economic damages instructions.11 The Court disagrees. First, the Court presumes that the
                                                                  3   jury followed the instructions they were given, including the timely and thorough correction that no
                                                                  4   damages for lost wages were permitted. Second, the Court verbally corrected the instructions before
                                                                  5   the parties gave their closing arguments which focused solely on the proper measure of damages.
                                                                  6   Third, the paper version of the instructions given to the jury at the conclusion of the arguments, and
                                                                  7   before they began their deliberations on Phase II, provided the corrected version of the damages
                                                                  8   instructions. The care with which the Court explained what was and what was not a proper measure
                                                                  9   of damages assures that the jury acted properly.
                                                                 10           Here, the court took all appropriate steps to correct and cure the initial error without undue
                                                                 11   emphasis on the error. Defendant’s suggestion that the error could not be cured with an appropriate
                                                                 12   correction is contrary to Ninth Circuit authority. See Seltzer v. Chesley, 512 F.2d 1030, 1036 (9th
                               Northern District of California




                                                                 13   Cir. 1975) (“To follow appellants’ advocacy of a rule of absolute incurability of an erroneous
United States District Court




                                                                 14   instruction on contributory negligence would not only frustrate the purpose of Rule 51 of the Federal

                                                                 15   Rules of Civil Procedure, but would also diminish the integrity of the federal jury trial system.”).

                                                                 16   The Court finds that the correction of the damages instructions did not confuse or mislead the jury,

                                                                 17   and defendant was not prejudiced by the correction. Thus, the correction provides no basis for a new

                                                                 18   trial and the motion on these grounds is denied.

                                                                 19

                                                                 20
                                                                              11
                                                                 21             The Court notes that, even after the parties had discussed the correction with the Court and
                                                                      the Court had instructed the jury that economic damages were no longer at issue, defense counsel
                                                                 22   proceeded to include demonstratives that included economic damages in his closing arguments:
                                                                 23           Mr. Lafayette: . . . I think this is the form that you guys get to, and this is where
                                                                              I have to talk about --
                                                                 24           The Court: That will be revised or has been revised.
                                                                              Mr. Lafayette: I don’t have --
                                                                 25           The Court: That’s fine. You can use it, but because economic damages are not at
                                                                              issue --
                                                                 26
                                                                              Mr. Lafayette: Yes, I understand, your honor.
                                                                 27           The Court: -- It will be taken out. Go ahead.
                                                                              Mr. Lafayette: Thank you. I am striking out 2 because 2 is no longer with us.
                                                                 28           Okay?

                                                                      (Trial Tr. at Vol. 8 at 1287.)

                                                                                                                         16
                                                                  1                  2. Mitigation Instruction Premised on Supervisor Liability
                                                                  2           Defendant next argues that the Court erred in its instruction on the avoidable consequences
                                                                  3   doctrine when the Court indicated not only that the jury had found harassment (which it had) but that
                                                                  4   a supervisor perpetrated the harassment. Defendant did not preserve this objection as required by
                                                                  5   Rule 51(d) and fails to show that the instruction was improper or resulted in any prejudice.
                                                                  6           When the damages instructions initially were read aloud to the jury, as part of the instruction
                                                                  7   on defendant’s affirmative defense under the Avoidable Consequences Doctrine, the Court stated, in
                                                                  8   part:
                                                                  9           With respect to her first claim in which you found in favor of her, the following
                                                                              instruction applies. And, again, you will have all this in writing inside the jury
                                                                 10           room. If Ciara Newton proves, as you have found, that a supervisor harassed her
                                                                              based on her gender, defendant Equilon Enterprises is responsible for harm to
                                                                 11           Ciara Newton caused by that harassment . . . .
                                                                 12   (Trial Tr. Vol. 8 at 1251:6-12, emphasis supplied.) The avoidable consequences affirmative defense
                                                                      instruction provided to the jury in writing stated:
                               Northern District of California




                                                                 13
United States District Court




                                                                 14                                  Avoidable Consequences Doctrine
                                                                 15                   This instruction applies only to any finding in favor of plaintiff with
                                                                              respect to her First Claim for Gender-Based Harassment.
                                                                 16
                                                                                     If Ciara Newton proves that a supervisor harassed her based on her
                                                                 17           gender, defendant Equilon Enterprises, LLC dba Shell Oil Products US is
                                                                              responsible for harm to Ciara Newton caused by the harassment.
                                                                 18
                                                                                      However, defendant claims that Ciara Newton could have avoided some
                                                                 19           or all of the harm with reasonable effort. To succeed, defendant Equilon
                                                                              Enterprises, LLC dba Shell Oil Products US must prove all of the following:
                                                                 20
                                                                                     1. That defendant took reasonable steps to prevent and correct workplace
                                                                 21           gender harassment;
                                                                 22                   2. That Ciara Newton unreasonably failed to use the preventive and
                                                                              corrective measures for gender harassment that defendant provided; and
                                                                 23
                                                                                     3. That the reasonable use of defendant’s procedures would have
                                                                 24           prevented some or all of Ciara Newton’s harm.
                                                                 25           You should consider the reasonableness of Ciara Newton’s actions in light of the
                                                                              circumstances facing her at the time, including her ability to report the conduct
                                                                 26           without facing undue risk, expense, or humiliation.

                                                                 27   (Dkt. No. 250 at 3; see also Trial Tr. Vol. 8 at 1251:6-1252:2.)

                                                                 28



                                                                                                                            17
                                                                  1          Again, the jury was provided with a written copy of the instructions before it began its
                                                                  2   deliberations and the Court referred the jury to the written copy expressly. Defense counsel raised
                                                                  3   no objection to the “as you have found” statement at the time it was made, the time of the sidebar
                                                                  4   discussion regarding the economic loss instructions, or any time prior to the verdict when the Court
                                                                  5   might have been able to make a verbal correction to the instruction. See Fed. Rule Civ. P. 51(d)
                                                                  6   (party may assign error if instruction given and party objected).
                                                                  7          Moreover, any confusion was harmless. The jury had already been instructed that it could
                                                                  8   not hold defendant liable for harassment unless the perpetrator was a supervisor, or a “supervisor or
                                                                  9   agent of the defendant knew or should have known of the harassing conduct and failed to take
                                                                 10   immediate and appropriate corrective action.” (Dkt. No. 238 at 8.) The jury had already found
                                                                 11   liability. The instruction concerned a defense to reduce defendant’s damages if the harassing
                                                                 12   conduct was committed by a supervisor. Indeed, any misunderstanding the “as you have found”
                               Northern District of California




                                                                 13   instruction might have precipitated—i.e., that the harassment the jury had already found was
United States District Court




                                                                 14   perpetrated by one or more supervisors—would only have worked in favor of defendant at the

                                                                 15   damages phase, since the avoidable consequences instruction provides the jury with a basis for

                                                                 16   reducing damages when there would otherwise be strict liability for defendant based on the conduct

                                                                 17   of a supervisor.12 Thus, any error in the Court’s instruction could not have prejudiced defendant.

                                                                 18          D. Damages Award Excessive and Unsupported

                                                                 19          To warrant a new trial on the ground that the jury awarded “excessive damages,” the award

                                                                 20   must be “grossly excessive or monstrous,” Zhang v. Am. Gem Seafoods, Inc., 339 F.3d 1020, 1041

                                                                 21   (9th Cir. 2003). The Ninth Circuit does not require emotional distress damages cases to be supported

                                                                 22   by objective evidence, such as economic losses, physical or mental health symptoms or treatment,

                                                                 23   but may be supported by observation of others, appropriate inferences from the circumstances, or

                                                                 24   solely by plaintiff’s own testimony. See Passantino v. Johnson & Johnson Consumer Prod., Inc.,

                                                                 25   212 F.3d 493, 513 (9th Cir. 2000); Zhang, 339 F.3d at 1040.

                                                                 26

                                                                 27

                                                                 28          12
                                                                                 Moreover, the perpetrators of harassing conduct plaintiff identified were supervisors
                                                                      (Fischer, Perez and Metcalf), since the perpetrator of the “stay home” sticker was never discovered.

                                                                                                                        18
                                                                  1          In diversity jurisdiction actions, the court applies state law regarding excessiveness.
                                                                  2   Gasperini v. Ctr. for Humanities, Inc., 518 U.S. 415, 429-31, 434-36 (1996). Under California law,
                                                                  3   “there is no fixed or absolute standard by which to compute the monetary value of emotional
                                                                  4   distress,” and a “jury is entrusted with vast discretion in determining the amount of damages to be
                                                                  5   awarded.” Plotnik v. Meihaus, 208 Cal.App.4th 1590, 1602 (2012). “It is the members of the jury
                                                                  6   who . . . are in the best position to assess the degree of the harm suffered and to fix a monetary
                                                                  7   amount as just compensation therefor.” Agarwal v. Johnson, 25 Cal.3d 932, 953 (1979)
                                                                  8   (disapproved on other grounds in White v. Ultramar, Inc., 21 Cal. 4th 563 (1999)). The court will
                                                                  9   not overturn a jury’s determination in the absence of a showing that the damages are incorrect as a
                                                                 10   matter of law or the product of “passion, prejudice, or corruption on the part of the jury.” Plotnik,
                                                                 11   208 Cal. App. 4th at 1602.
                                                                 12          Here, there is ample evidence to support the jury’s emotional distress damages award. The
                               Northern District of California




                                                                 13   jury heard plaintiff’s testimony that she felt threatened, worried, and upset by her supervisors’
United States District Court




                                                                 14   treatment. They heard her testimony that she felt humiliated and embarrassed due to the “go home”

                                                                 15   sticker incident. The jury also heard testimony from other employees about the offensive and

                                                                 16   shocking nature of the sticker incident, supporting an inference of regarding the degree of plaintiff’s

                                                                 17   emotional distress. (Trial Tr. Vol. 1 at 136-37 [Wesselman]; Vol. 4 at 752 [Jones]; Vol. 5 at 870-71

                                                                 18   [Metcalf].) Further, defendant has provided no objective measure upon which the Court could or

                                                                 19   should change the jury’s evaluation of the emotional distress damages. The Court cannot find that

                                                                 20   the award here is excessive as a matter of law.13

                                                                 21

                                                                 22          13
                                                                                 Defendant’s contention that emotional distress damages were excessive is undermined by
                                                                 23   its own closing argument in which it suggested that plaintiff’s wages were a proper reference point
                                                                      for assessing that amount. Equilon’s counsel argued:
                                                                 24           We award Ciara Newton damages for past and future mental suffering and
                                                                              emotional distress. So, here, how much do you award someone? How much
                                                                 25           money did she make? That’s one thing you can look at. You say, okay, she went
                                                                              to work every day. She made x amount of dollars when she was working there
                                                                 26
                                                                              and maybe we pay her that. Or maybe we pay her a fraction of that. Maybe we
                                                                 27           pay her $25,000. Maybe. It’s up to you. But you don’t have a benchmark and
                                                                              you don’t have a guide. All you know is how much money she made, and maybe
                                                                 28           you use that as your guide.
                                                                      (Trial Tr. Vol. 8 at 1287-88.)

                                                                                                                          19
                                                                  1          E. Prejudicial Misconduct by Plaintiff’s Counsel
                                                                  2          Finally, defendant argues that it is entitled to a new trial because of plaintiff’s counsel’s
                                                                  3   prejudicial misconduct. A new trial is warranted on the ground of attorney misconduct during the
                                                                  4   trial where the “flavor of misconduct . . . sufficiently permeate[s] an entire proceeding to provide
                                                                  5   conviction that the jury was influenced by passion and prejudice in reaching its verdict.” Anheuser-
                                                                  6   Busch, Inc. v. Nat. Beverage Distributors, 69 F.3d 337, 346 (9th Cir. 1995) (internal citation
                                                                  7   omitted). Conduct may be said to “permeate” the proceedings even if it occurs only at the end of a
                                                                  8   trial or in closing statements. Bird v. Glacier Elec. Coop., Inc., 255 F.3d 1136, 1145 fn. 16 (9th Cir.
                                                                  9   2001). However, the court considers the likely prejudice from the conduct in light of the “totality of
                                                                 10   circumstances, including the nature of the comments, their frequency, their possible relevancy to the
                                                                 11   real issues before the jury, the manner in which the parties and the court treated the comments, the
                                                                 12   strength of the case, and the verdict itself.” Hemmings v. Tidyman’s Inc., 285 F.3d 1174, 1193 (9th
                               Northern District of California




                                                                 13   Cir. 2002).
United States District Court




                                                                 14          The remedy of a new trial based upon an attorney misconduct during closing arguments is

                                                                 15   available only in an extraordinary case. Id. “The federal courts erect a ‘high threshold’ to claims of

                                                                 16   improper closing arguments in civil cases raised for the first time after trial.” Id. A “high threshold”

                                                                 17   is warranted, in part, because “allowing a party to wait to raise the error until after the negative

                                                                 18   verdict encourages that party to sit silent in the face of claimed error.” Id.

                                                                 19          Defendant claims attorney misconduct on a number of grounds. Defendant urges that

                                                                 20   plaintiff’s counsel misrepresented to the jury the reasons for plaintiff’s distress, switching from

                                                                 21   distress regarding termination in her original closing to characterizing plaintiff’s distress as related to

                                                                 22   harassment once it was clear the termination-based claims had been decided against plaintiff.

                                                                 23   However, as stated above, there was ample evidence from which the jury could find emotional

                                                                 24   distress and reach their award. The jury could consider evidence offered in support of discrimination

                                                                 25   claims in connection with the harassment-related claims. Counsel’s arguments did not amount to

                                                                 26   misconduct. Moreover, no claim of misconduct was raised at the time.

                                                                 27          Further, defendant contends that plaintiff’s counsel improperly argued to the jury that defense

                                                                 28   counsel was trying to mislead them. The arguments referenced by defendants concern the parties’



                                                                                                                          20
                                                                  1   differing interpretations of when the qualification checklist white-out incident occurred. The
                                                                  2   arguments were well within the range of allowable advocacy, and defendant did not raise this
                                                                  3   supposed misconduct at the time.
                                                                  4          Finally, defendant maintains that plaintiff counsel improperly argued the jury should base its
                                                                  5   damages award on plaintiff’s lost wages, which could only properly be awarded in connection with
                                                                  6   the termination-related claims she had already lost or dismissed. In plaintiff’s counsel’s closing on
                                                                  7   the damages issue, counsel stated:
                                                                  8                   You’ve heard a little bit about an amount. Again, I said we trust you to
                                                                             come up with an amount. And you know now economic damages are not in the
                                                                  9          case. That is usually some way to . . . To peg some amount. Again, we are going
                                                                             to trust you to come up with it.
                                                                 10
                                                                                    This is the only way that you are going to compensate Ms. Newton for
                                                                 11          going into that refinery every day, into an environment where she felt intimidated
                                                                             and threatened from the beginning, and she kept trying to work hard, she caught
                                                                 12          up on her own after her father’s death. She complains and complains and
                                                                             complains, and then that sticker on her desk. So you need to compensate her for
                               Northern District of California




                                                                 13          that. You need to finally, finally, finally make Shell take responsibility.
United States District Court




                                                                                    And so whether that is something in the neighborhood of what her past
                                                                 14          lost wages are, $250,000, or double that, $500,000, or maybe you think Shell
                                                                             needs to pay more to compensate her for that for going through that, or less, it’s
                                                                 15          up to you. And we trust you. And once again, the case is in your hands.
                                                                 16   (Trial Tr. Vol. 8 at 1295.) The Court finds nothing improper about plaintiff’s argument, particularly

                                                                 17   given that defendant’s argument on the amount of emotional distress damages offered a similar

                                                                 18   formulation based on plaintiff’s lost wages.

                                                                 19          Defendant particularly calls out plaintiff’s counsel’s statement to the jury that it should “send

                                                                 20   a loud and clear message to Shell.” (Trial Tr. Vol. 8 at 1266:23-25.) Plaintiff’s counsel made this

                                                                 21   statement in the context of arguing to the jury that it should answer “yes” to the question on the

                                                                 22   verdict form about whether Mike Beck was an officer, director, or managing agent of Shell who

                                                                 23   authorized or ratified the conduct of an agent or employee who acted with malice, fraud, or

                                                                 24   oppression. (Id. at 1265:9-1267:2.) Defendant also contends that plaintiff’s counsel’s conduct was

                                                                 25   an attempt to circumvent the clear and convincing showing of each element California law requires

                                                                 26   for punitive damages awards California Civil Code section 3294(b). Given that the jury answered

                                                                 27   “No” to the question of whether Mike Beck was a managing agent who knew of, authorized, or

                                                                 28   ratified the conduct, and therefore no punitive damages were awarded in this action, the Court cannot



                                                                                                                        21
                                                                  1   find that this statement to the jury prejudiced defendant or warrants a new trial or remittitur on the
                                                                  2   emotional distress damages awarded.
                                                                  3          In sum, defendant has not met its burden to justify an order for a new trial based upon
                                                                  4   misconduct by plaintiff’s counsel.
                                                                  5                          PLAINTIFF’S MOTION FOR ATTORNEYS’ FEES
                                                                  6          Plaintiff moves for an award of attorneys’ fees incurred in the litigation of this action
                                                                  7   pursuant to Cal. Gov’t Code section 12965(b). Plaintiff’s lodestar calculation is based upon 1797.25
                                                                  8   hours of billable attorney and paralegal time at rates from $175 per hour for paralegal time to $700
                                                                  9   per hour for a highly experienced employment litigator. Plaintiff seeks a 1.75 multiplier on the
                                                                 10   lodestar to compensate her for the contingency risk in litigating the case as well as the skill required
                                                                 11   by the litigation and the result obtained.
                                                                 12          Having carefully considered the papers filed in support and in opposition to the motion, and
                                                                      the admissible evidence,14 and for the reasons stated below, the motion is GRANTED IN PART.
                               Northern District of California




                                                                 13
United States District Court




                                                                 14   I.     BACKGROUND FACTS RELEVANT TO FEE MOTION

                                                                 15          Plaintiff filed the complaint in this case on July 13, 2017. Following the initial case

                                                                 16   management conference on October 23,2017, and the completion of initial disclosures, the parties

                                                                 17   commenced written discovery. Defendant’s counsel deposed Plaintiff on January 16 and 29, 2018.

                                                                 18   Plaintiff’s counsel deposed six of defendant’s employees between February 2018 and June 2018, in

                                                                 19   addition to propounding and responding to other discovery, and litigating discovery disputes related

                                                                 20   to dilatory responses by defendant, requiring Court intervention on three occasions. On July 17,

                                                                 21   2018, defendant filed a Motion for Summary Judgment or in the Alternative, Partial Summary

                                                                 22   Judgment, which plaintiff opposed on July 31, 2018. The Court denied defendant’s motion in its

                                                                 23   entirety. After two unsuccessful attempts to resolve the matter via a Court-appointed mediator and a

                                                                 24   settlement conference with a Magistrate Judge, the case proceeded to trial in December 2018. After

                                                                 25

                                                                 26
                                                                             14
                                                                 27              Defendant objects to the reply declarations submitted by Nugent, Smallets, and Ettinghoff.
                                                                      The objections are OVERRULED. A party may submit a declaration on reply to respond to matters
                                                                 28   raised in opposition. Likewise, defendant’s objection to portions of plaintiff’s reply brief is
                                                                      OVERRULED.

                                                                                                                         22
                                                                  1   trial, the parties attended a third settlement conference conducted by Magistrate Judge Sallie Kim on
                                                                  2   January 23, 2019.
                                                                  3   II.    BASIS FOR FEE REQUEST
                                                                  4          Plaintiff requests compensation for all work performed in this case and in connection with the
                                                                  5   fee motion as follows:
                                                                  6     Biller              Hourly    Hours on      Subtotal on        Hours on fee    Subtotal on fee
                                                                  7                         rate      Case          Litigation         motion          motion
                                                                        Sonya L.            $600      764.2         $458,520.00        12.3            $7,380.00
                                                                  8     Smallets
                                                                        Evan R.             $350      596.4         $208,740.00        35.1            $12,285.00
                                                                  9
                                                                        Ettinghoff
                                                                 10     Emily Nugent        $525      363.52        $190,848.00        8.65            $4541.25
                                                                        Kathy Dickson       $700      56.93         $39,851.00         --              --
                                                                 11     Denise Kwan         $175      58.25         $10,193.75         --              --
                                                                 12
                                                                        (paralegal)15
                                                                                                      1893.3                           56.05
                               Northern District of California




                                                                 13                                                 $908,152.75                        $24,206.25
United States District Court




                                                                 14
                                                                             Plaintiff’s counsel indicates they reduced the lodestar request by 87.95 hours of attorney time
                                                                 15
                                                                      spent on the case in the exercise of billing judgment to eliminate potential redundancy. Plaintiff’s
                                                                 16
                                                                      counsel also reduced the lodestar by 150 hours of additional paralegal time, estimated at an hourly
                                                                 17
                                                                      rate of $195/hour and valued at approximately $30,000. (Smallets Decl. ¶ 18.) Plaintiff requests a
                                                                 18
                                                                      total lodestar of $908,152.75 on the litigation plus a lodestar for time spent on the fee motion of
                                                                 19
                                                                      $24,206.25.
                                                                 20
                                                                             In addition, plaintiff seeks costs for expert witness fees, permitted by Cal. Govt Code
                                                                 21
                                                                      12956(b), for damages expert Nora Ostrofe totaling $14,226.25, as well as litigation consulting fees
                                                                 22
                                                                      for Karen Jo Koonan totaling $6,162.79. These costs were disallowed in plaintiff’s bill of costs.
                                                                 23
                                                                      III.   APPLICABLE STANDARD
                                                                 24
                                                                             Both federal and California courts have adopted the lodestar method for calculating
                                                                 25
                                                                      reasonable attorneys’ fees. Perdue v. Kenny A. ex ref. Winn, 559 U.S. 542, 546 (2010); Chavez v.
                                                                 26
                                                                      City of Los Angeles, 47 Cal.4th 970, 984-85 (2010). A lodestar figure is the product of the hours
                                                                 27

                                                                 28          15
                                                                                Legal assistant time is compensable as part of the attorneys’ fee award. See Guinn v.
                                                                      Dotson, 23 Cal.App.4th 262, 268-270 (1994).

                                                                                                                         23
                                                                  1   counsel reasonably spent on the case and a reasonable hourly rate. Nichols v. City of Taft, 155
                                                                  2   Cal.App.4th 1233, 1242-43 (2007). In determining the reasonableness of the lodestar, the Court
                                                                  3   looks to the following factors: (1) the time and labor required; (2) the novelty and difficulty of the
                                                                  4   questions involved; (3) the skill requisite to perform the legal service properly; (4) the preclusion of
                                                                  5   other employment by the attorney due to acceptance of the case; (5) the customary fee; (6) whether
                                                                  6   the fee is fixed or contingent; (7) time limitations imposed by the client or the circumstances; (8) the
                                                                  7   amount involved and the results obtained; (9) the experience, reputation, and ability of the attorneys;
                                                                  8   (10) the undesirability of the case; (11) the nature and length of the professional relationship with the
                                                                  9   client; and (12) awards in similar cases. Kerr v. Screen Extras Guild, Inc., 526 F.2d 67,70 (9th Cir.
                                                                 10   1975).
                                                                 11            Once the Court has determined the lodestar figure, to the extent the Kerr factors are not
                                                                 12   addressed in it, the Court has the discretion to apply a fee enhancement. Ketchum v. Moses 24 Cal.
                               Northern District of California




                                                                 13   4th 1122 (2001) (holding that the lodestar adjustment approach is applicable to California fee-
United States District Court




                                                                 14   shifting statutes). “In effect, the court determines, retrospectively, whether the litigation involved a

                                                                 15   contingent risk or required extraordinary legal skill justifying augmentation of the unadorned

                                                                 16   lodestar in order to approximate the fair market rate for such services.” Id. at 1132. A court must be

                                                                 17   mindful of the possibility of double counting a trial court should “award a multiplier for exceptional

                                                                 18   representation only when the quality of representation far exceeds the quality of representation that

                                                                 19   would have been provided by an attorney of comparable skill and experience billing at the hourly

                                                                 20   rate used in the lodestar calculation.” Id. at 1139.

                                                                 21   IV.      DISCUSSION

                                                                 22            A. Reasonableness of Lodestar

                                                                 23                   1. Hours

                                                                 24            Defendant contends that the hours sought here are excessive. Specifically, defendant argues

                                                                 25   that excessive amounts of time were spent in the pre-trial phase of the litigation; some paralegal tasks

                                                                 26   such as creating witness and pretrial binders were billed as attorney time; and duplicative hours were

                                                                 27   billed on appearances at hearings.

                                                                 28



                                                                                                                         24
                                                                  1           Defendant argues that hours were devoted to claims on which plaintiff did not prevail and
                                                                  2   that the attorneys’ fees should be reduced by a measure of the percentage of claims on which she was
                                                                  3   successful. The Supreme Court rejected the mathematical approach to fee calculations based
                                                                  4   defendant asserts, instead holding that a “fee award should not be reduced simply because the
                                                                  5   plaintiff failed to prevail on every contention raised in the lawsuit . . . [; t]he result is what matters.”
                                                                  6   Hensley v. Eckerhart, 461 U.S. 424, 435 (1983). “If, on the other hand, a plaintiff has achieved only
                                                                  7   partial or limited success,” the lodestar amount may not be reasonable, even if the claims were
                                                                  8   “interrelated, nonfrivolous, and raised in good faith.” Id. at 436. Under Ninth Circuit authority,
                                                                  9   “before hours may be deducted for unsuccessful claims, the claims must be suitable for entirely
                                                                 10   separate lawsuits,” “distinct in both fact and law,” and provide no “aid in proving the successful
                                                                 11   claims.” Muniz v. United Parcel Serv., Inc., 738 F.3d 214, 224 (9th Cir. 2013).
                                                                 12           Here, several of plaintiff’s claims were based upon a common core of facts and challenged a
                               Northern District of California




                                                                 13   single course of conduct by her supervisors. Plaintiff’s unsuccessful gender discrimination claim
United States District Court




                                                                 14   was based largely on the same evidence that supported plaintiff’s harassment claim. However, the

                                                                 15   facts and law related to her unsuccessful Labor Code whistleblower claim were largely distinct from

                                                                 16   her claims under FEHA and for wrongful termination, and do not appear to have aided the jury’s

                                                                 17   resolution of her successful harassment-related claims. On this basis, the Court finds it appropriate

                                                                 18   to reduce plaintiff’s lodestar on the fees incurred in the litigation by 10% (i.e., 10% reduction of

                                                                 19   $908,152.75) to account for the limits to plaintiff’s success on the full range of her claims. Hensley,

                                                                 20   461 U.S. at 437.

                                                                 21           However, defendant’s argument that the Court should disallow time spent by the attorneys

                                                                 22   conferring with and preparing their damages expert is without merit. For the same reasons as the

                                                                 23   Court declines to reduce the fees incurred on other aspects of litigating the unsuccessful

                                                                 24   discrimination claims, it declines to disallow time spent on remedies to those claims. Moreover, as

                                                                 25   indicated above, the calculation of plaintiff’s lost wages was used by both parties’ in their closing

                                                                 26   arguments on emotional distress damages. Nor does the Court does find merit in defendant’s

                                                                 27   contention that the majority of the hours claimed are duplicative and unreasonable. Having reviewed

                                                                 28   in detail the billing records submitted, the Court finds the hours requested to be fair and reasonable.



                                                                                                                           25
                                                                  1          Finally, defendant argues that plaintiff pursued claims she had no reason to believe were
                                                                  2   viable. However, defendant’s argument is belied by its failure to prevail at summary judgment.
                                                                  3                  2. Rates
                                                                  4          The lodestar should be calculated by using hourly rates that are the “rate prevailing in the
                                                                  5   community for similar work performed by attorneys of comparable skill, experience, and
                                                                  6   reputation.” See, e.g., Camacho v. Bridgeport Fin., Inc., 523 F.3d 973, 979 (9th Cir. 2008) (citation
                                                                  7   omitted). “Generally, when determining a reasonable hourly rate, the relevant community is the
                                                                  8   forum in which the district court sits.” Prison Legal News v. Schwarzenegger, 608 F.3d 446, 454-55
                                                                  9   (9th Cir. 2010) (citing Camacho, 523 F.3d at 979). In calculating the lodestar, it is appropriate for
                                                                 10   counsel to use their current hourly rates at the time of the fee motion. See, e.g., In re Washington
                                                                 11   Pub. Power Supply Sys. Sec. Litig., 19 F.3d 1291, 1305 (9th Cir. 1994) (noting that “[f]ull
                                                                 12   compensation requires charging current rates for all work done during the litigation, or by using
                               Northern District of California




                                                                 13   historical rates enhanced by an interest factor”).
United States District Court




                                                                 14          Here, plaintiff offers evidence that the rates used to calculate counsel’s lodestar are in line

                                                                 15   with the rates currently charged by counsel with similar experience, reputation, and ability litigating

                                                                 16   employment cases in Northern California, as well as rates counsel has been awarded in previous

                                                                 17   cases. For example, the rates sought here are in line with market rates for Bay Area labor and

                                                                 18   employment litigators in other actions. See, e.g., Zoom Elec., Inc. v. Int’l Bhd. of Elec. Workers,

                                                                 19   Local 595, No. C 11-1699 CW, 2013 WL 2297037, at *4 (N.D. Cal. May 24, 2013) (“reasonable

                                                                 20   market rates in labor and employment cases are $675 per hour for partners, between $300 and $400

                                                                 21   per hour for associates, and between $180 and $225 per hour for law clerks and paralegals.”); Davis

                                                                 22   v. Prison Health Servs., No. 09-cv-2629 SI, 2012 WL 4462520, at *9 (N.D. Cal. Sept. 25, 2012)

                                                                 23   (awarding fees of $750 and $675 to attorneys with “considerable experience litigating civil rights and

                                                                 24   employment cases” and finding that the “rates [we ]re in line with the overall market rate for

                                                                 25   experienced civil rights attorneys of similar abilities and experience in the Northern District”);

                                                                 26   Campbell v. National Passenger R.R. Corp., 718 F. Supp. 2d 1093 (N.D. Cal. 2010) (finding

                                                                 27   reasonable $700 hourly rate for lead counsel in employment discrimination case, and support for “a

                                                                 28



                                                                                                                           26
                                                                  1   market rate from $380 to $775 per hour for experienced employment and civil rights attorneys in the
                                                                  2   Northern District” for the years 2006- 2009).
                                                                  3           Defendant contends that the rates sought here are “exorbitant” and “unsubstantiated” relative
                                                                  4   to rates for “non-contingent Bay Area employment litigators” and to the experience, expertise, and
                                                                  5   skill of the work performed. However, defendant offers no basis for those objections other than
                                                                  6   counsel’s own unsupported opinion.
                                                                  7           Based upon the evidence submitted, the comparator cases, and the Court’s own knowledge of
                                                                  8   the market, the Court finds that the hourly rates sought here are reasonable.
                                                                  9           B. Fee Enhancement
                                                                 10           Plaintiff seeks a fee enhancement multiplier of 1.75, arguing that such an enhancement is
                                                                 11   justified by the contingent nature of the case, the delay in payment of fees, and the public interest
                                                                 12   value of the litigation. Defendant contends plaintiff is not entitled to any fee enhancement
                                                                      multiplier, criticizing the quality of the representation.16
                               Northern District of California




                                                                 13
United States District Court




                                                                 14           Exercising its discretion, the Court does not find a multiplier justified under the

                                                                 15   circumstances of this case. “The lodestar amount is presumptively the reasonable fee amount, and

                                                                 16   thus a multiplier may be used to adjust the lodestar amount upward or downward only in ‘rare’ or

                                                                 17   ‘exceptional’ cases, supported by both specific evidence on the record and detailed findings . . . that

                                                                 18   the lodestar amount is unreasonably low or unreasonably high.” Van Gerwen v. Guar. Mut. Life Co.,

                                                                 19   214 F.3d 1041, 1045 (9th Cir. 2000) (internal citation omitted). “[T]he trial court is not required to

                                                                 20   include a fee enhancement to the basic lodestar figure for contingent risk, exceptional skill, or other

                                                                 21   factors, although it retains discretion to do so in the appropriate case; moreover, the party seeking a

                                                                 22   fee enhancement bears the burden of proof.” Ketchum, 24 Cal.4th at 1138 (emphasis in original).

                                                                 23           Here, plaintiff prevailed only on her harassment-related claims, not her discrimination and

                                                                 24   retaliation claims. The claims themselves were not novel or complex and did not require exceptional

                                                                 25   skill in their litigation, nor were the results obtained particularly exceptional. While the litigation

                                                                 26   was contentious, and the matter required at least some of plaintiff’s counsel to forego other work,

                                                                 27           16
                                                                                 Defendant also accuses plaintiff and her counsel of perjury and suborning perjury. The
                                                                 28   Court finds defendant’s arguments strain credulity and, given defendant’s own obstreperous tactics
                                                                      taken pretrial, rejects the same.

                                                                                                                           27
                                                                  1   plaintiff’s lodestar hours fairly compensate her counsel for those considerations. Likewise, the
                                                                  2   contingency risk here was mitigated by the fact that the action proceeded to trial less than 18 months
                                                                  3   from the date it was filed. Moreover, while plaintiff’s individual case is important, plaintiff does not
                                                                  4   establish that the verdict significantly advanced the public interest. Cf. Navarro v. DHL Global
                                                                  5   Forwarding, 15-cv-05510-CAS(Ex), 2018 WL 2328191 at *5 (C. D. Cal. May 21, 2018) (declining
                                                                  6   to fee award enhancement in FEHA disability discrimination where jury returned verdict for plaintiff
                                                                  7   on all five claims and awarded him $1,530,000 in damages).
                                                                  8          In exercise of its discretion, and considering all factors presented, the Court finds that the
                                                                  9   lodestar as adjusted above fairly compensates counsel for their work on this case and no multiplier is
                                                                 10   warranted. Therefore, plaintiff is awarded attorneys’ fees in the amount of $841,43.73.
                                                                 11          C.      Expert Witness Fees
                                                                 12          Finally, plaintiff seeks fees incurred for expert witness fees Nora Ostrofe ($14,226.25) and
                               Northern District of California




                                                                 13   litigation consulting fees for Karen Jo Koonan ($6162.79) disallowed costs in their costs bill. Such
United States District Court




                                                                 14   costs are permitted by the FEHA statute 12965(b) (“the court, in its discretion, may award to the

                                                                 15   prevailing party reasonable attorney’s fees and costs, including expert witness fees . . . .”). A federal

                                                                 16   court has discretion to award such costs under FEHA. Bouman v. Block, 940 F .2d 1211, 123 (9th

                                                                 17   Cir. 1991). Defendant’s objection to this request seems to misunderstand it as being part of the

                                                                 18   lodestar calculation. The Court agrees that the fees are not part of the lodestar, and to the extent that

                                                                 19   plaintiff’s appendices so suggested, they are incorrect. The Court finds the costs recoverable under

                                                                 20   FEHA and awards them.

                                                                 21          Based on the foregoing, plaintiff is awarded expert and litigation consultant fees not awarded

                                                                 22   on her costs bill in the amount of $20,389.04.

                                                                 23                PLAINTIFF’S MOTION FOR REVIEW OF TAXATION OF COSTS

                                                                 24          Plaintiff moves for review of the clerk’s taxation of costs pursuant to Federal Rule of Civil

                                                                 25   Procedure 54(d)(1). Having duly considered the papers in support and opposition thereto, and the

                                                                 26   trial presentation in this matter, the motion is GRANTED IN PART as set forth herein.

                                                                 27          After a jury trial in December 2018, and a verdict in plaintiff’s favor on two of her six claims

                                                                 28   and an award of $475,000.00 in damages, plaintiff submitted a Bill of Costs to the clerk seeking to



                                                                                                                         28
                                                                  1   recover costs incurred in litigating the case, to which defendant objected. Defendant filed its own
                                                                  2   bill of costs on May 20, 2019. The Clerk disallowed all of defendant’s costs on the basis that it was
                                                                  3   not the prevailing party. On June 10, 2019, the clerk taxed costs against defendant in the amount of
                                                                  4   $15,696.79. Plaintiff now seeks review of the court clerk’s decision disallowing costs incurred for
                                                                  5   daily trial transcripts ($7,406.34)17 and video depositions ($5885.63).18
                                                                  6          Recoverable costs are defined generally by 28 U.S.C. § 1920, and include the following:
                                                                  7                  (1) Fees of the clerk and marshal;
                                                                                     (2) Fees for printed or electronically recorded transcripts necessarily
                                                                  8          obtained for use in the case;
                                                                                     (3) Fees and disbursements for printing and witnesses;
                                                                  9                  (4) Fees for exemplification and the costs of making copies of any
                                                                             materials where the copies are necessarily obtained for use in the case;
                                                                 10                  (5) Docket fees under section 1923 of this title;
                                                                                     (6) Compensation of court appointed experts, compensation of
                                                                 11          interpreters, and salaries, fees, expenses, and costs of special interpretation
                                                                             services under section 1828 of this title.
                                                                 12
                                                                      The Northern District of California Local Rule 54-3 further defines each category of taxable costs.
                               Northern District of California




                                                                 13
United States District Court




                                                                      The Court considers each category of costs disallowed by the clerk in turn.
                                                                 14
                                                                             A.      Transcripts
                                                                 15
                                                                             The cost of transcripts is recoverable so long as such transcripts are “necessarily obtained for
                                                                 16
                                                                      use in the case.” 28 U.S.C. § 1920(2). The Northern District Local Rules specify that such costs
                                                                 17
                                                                      include those for transcripts “necessarily obtained for an appeal,” “approved by a Judge,” or
                                                                 18
                                                                      “stipulated to be recoverable by counsel.” N.D. Cal. L.R. 54-3(b)(1), (3).
                                                                 19
                                                                             Here, plaintiff obtained transcripts in anticipation of an appeal and used them during closing
                                                                 20
                                                                      argument to focus the jury on important testimony and evidence, and in opposing defendant’s Rule
                                                                 21
                                                                      50 motions. See Kranson v. Fed. Express Corp., No. 11-CV-05826-YGR, 2013 WL 6503308, at *13
                                                                 22
                                                                      (N.D. Cal. Dec. 11, 20 13) (awarding costs of trial transcripts, including shipping and handling fees
                                                                 23
                                                                      and videographer parking costs, and defendant did not oppose); Vectren Commc’ns Servs. v. City of
                                                                 24
                                                                      Alameda, No. C 08-3137 SI, 2014 WL 3612754, at *3 (N.D. Cal. July 22, 2014) (finding that
                                                                 25
                                                                             17
                                                                                  Plaintiff, in reply, withdrew her request for costs of $477.25 for a written transcript and an
                                                                 26
                                                                      audio recording of the summary judgment hearing. Review of the disallowance of those costs is
                                                                 27   denied.
                                                                              18
                                                                                 In reply, plaintiff conceded that costs of videotape syncing ($207.39) are not recoverable
                                                                 28   per Kalitta Air L.L. C. v. Cent. Texas Airborne Sys. Inc., 741 F.3d 955, 958-59 (9th Cir. 2013).
                                                                      Review of the disallowance of these costs is denied.

                                                                                                                          29
                                                                  1   reporters’ transcript costs were recoverable when both sides made extensive use of the transcripts
                                                                  2   during closing arguments, post-trial motions, and in anticipation of appeal). Berndt v. California
                                                                  3   Dep’t of Corr., No. 1:03-CV-03174-NJV, 2016 WL 3548361, at *2 (N.D. Cal. June 15, 2016)
                                                                  4   (finding that daily transcripts were necessarily obtained for Rule 50 motion made during trial), aff’d
                                                                  5   in part, rev’d in part and remanded sub nom Berndt v. California Dep’t of Corr. & Rehab., 715 F.
                                                                  6   App’x 593 (9th Cir. 2017); Golden Bridge Technology, Inc. v. Apple Inc., No. 5:12-CV-04882-PSG,
                                                                  7   2015 WL 13427805, at *2 (N.D. Cal. Dec. 21, 2015) (awarding expedited and realtime costs for trial
                                                                  8   transcripts, as they were necessary to avoid delay of objections and motions during trial, and because
                                                                  9   the transcripts were used for briefing and motions for judgment as a matter of law). Defendant

                                                                 10   sought the similar costs in its bill of costs, conceding their necessity.

                                                                 11           The Court finds these costs reasonably necessary and awards them to plaintiff.

                                                                 12           B.     Videotaped Depositions
                                                                              Plaintiff seeks to recover for the cost of five videotaped depositions. Northern District Local
                               Northern District of California




                                                                 13
United States District Court




                                                                 14   Rule 54-3 provides that, “[t]he cost of an original and one copy of any deposition (including

                                                                 15   videotaped depositions) taken for any purpose in connection with the case is allowable.” N.D. Cal.

                                                                 16   L.R. 54-3(c)(l) (emphasis added).

                                                                 17           Here, plaintiff played clips of these videotaped depositions at trial for purposes of

                                                                 18   impeachment. See Kranson, 2013 WL 196503308, at * 13 (awarding costs for five deposition videos

                                                                 19   because they “ultimately aided in plaintiff’s presentation of evidence at trial”). Defendant sought

                                                                 20   similar costs in its costs bill. These costs are reasonable and necessary and shall be awarded to

                                                                 21   plaintiff.

                                                                 22           C.     Conclusion on Review of Taxation

                                                                 23           For the reasons stated above, the Court ORDERS that defendant shall pay to plaintiff the costs

                                                                 24   incurred in the amount of $7,406.34 for trial transcripts and $5,885.63 for videotaped depositions.

                                                                 25                                                CONCLUSION

                                                                 26           Therefore, as stated herein, the renewed motion for judgment as a matter of law, or in the

                                                                 27   alternative for a new trial, for remittitur, or to alter or amend the judgment is DENIED.

                                                                 28



                                                                                                                          30
                                                                  1          No later than September 27, 2019, plaintiff shall submit an amended form of judgment
                                                                  2   reflecting an award of reasonable attorneys’ fees in the amount of $841,543.73 plus expert and
                                                                  3   litigation consultant fees in the amount of $20,389.04; $7,406.34 for trial transcripts; and $5,885.63
                                                                  4   for videotaped depositions.
                                                                  5          This terminates Docket Nos. 292, 304, and 332.
                                                                  6          IT IS SO ORDERED.
                                                                  7   Date: September 18, 2019
                                                                                                                             _______________________________________
                                                                  8
                                                                                                                                 YVONNE GONZALEZ ROGERS
                                                                  9                                                            UNITED STATES DISTRICT JUDGE

                                                                 10

                                                                 11

                                                                 12
                               Northern District of California




                                                                 13
United States District Court




                                                                 14

                                                                 15

                                                                 16

                                                                 17

                                                                 18

                                                                 19

                                                                 20

                                                                 21

                                                                 22

                                                                 23

                                                                 24

                                                                 25

                                                                 26

                                                                 27

                                                                 28



                                                                                                                        31
